Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-13-00605-CV

                                     KING RANCH, INC.,
                                         Appellant

                                                v.

              Juan Antonio GARCIA, Gonzalo Chapa, Jr., and Carmen S. Chapa,
                                      Appellees

                 From the 79th Judicial District Court, Jim Wells County, Texas
                               Trial Court No. 12-11-51704-CV
                        Honorable Richard C. Terrell, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE CHAPA

       Appellees’ motion for rehearing is DENIED. This court’s opinion and judgment dated
August 6, 2014 are WITHDRAWN. In accordance with this court’s opinion of this date, the
judgment of the trial court is REVERSED, and judgment is RENDERED that the boundary line
between the parties’ properties is a straight line, and King Ranch, Inc. owns the land south of the
boundary line. It is ORDERED that appellant, King Ranch, Inc., recover its costs of this appeal
from the appellees, Juan Antonio Garcia, Gonzalo Chapa, Jr., and Carmen S. Chapa.

       SIGNED September 17, 2014.


                                                 _____________________________
                                                 Catherine Stone, Chief Justice